396 U.S. 279 (1970)
SCHWEGMANN
v.
LOUISIANA STADIUM AND EXPOSITION DISTRICT ET AL.
No. 748.
Supreme Court of United States.
Decided January 12, 1970.
APPEAL FROM THE SUPREME COURT OF LOUISIANA.
Paul O. H. Pigman for appellant.
Harry B. Kelleher, Gerald P. Fedoroff, and John E. Jackson, Jr., for appellees.
PER CURIAM.
The motion to dismiss is granted and the appeal is dismissed for want of jurisdiction. Treating the papers whereon the appeal was taken as a petition for a writ of certiorari, certiorari is denied.